department of the treasury ai internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years all dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d state q dollars amount r dollars amount s dollars amount t dollars amount u dollars amount v dollars amount w dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records notes e e do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on b you attest that you were incorporated on c in d you also attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage otherwise than as an insubstantial part of your activities that in themselves are not in furtherance of one or more exempt purposes that your organizing document contains the dissolution provision required under sec_501 and that your organizing document contains the provisions required by sec_508 or that your organizing document does not need to include the provisions required by sec_508 because you rely on the operation of state law in your particular state to meet the requirements of sec_508 you attest that you are organized and operated exclusively to further charitable purposes and that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will e e e e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations this information shows that you were formed as a domestic nonprofit corporation on c in the state of d your articles of incorporation state the purpose of the organization is to raise funds to aid the members and their families with funeral_expenses your articles of incorporation do not contain a dissolution clause you are a membership_organization whose primary activity is raising money to help your members in the event of the death of a relative affiliated with your organization you have members from several countries as well as members from many different cultures and religions at your inception you provided families q dollars for funeral_expenses then increased it a few times to the current benefit of r dollars paid to those families who lose a family_member your membership fee for single members is u dollars at your inception your membership fee for families up to five members including husband and wife or domestic partners and children younger than years old was s dollars then has increased twice to the current fee of t dollars when a member dies everyone pays w dollars in addition members pay an annual fee of v dollars for your clerical expenses you stated that you emerged because of a specific necessity in the community due to the fact that when a family that was already struggling financially had a family_member die they had to scramble and beg for money to provide a funeral for their loved ones you also wrote you were formed for the community and open to all who wish to become members you have a five member board and are run by volunteers who give their letter rev catalog number 47630w time and efforts to help the community you have operated without receiving any kind of government assistance nor have you requested such assistance you indicated you operate similar to churches because the members of the church receive help from the said church and your members receive help from you for all the effort they put into helping one another since you began you have welcomed everyone through public radio to join you in a meeting and if they wish they are invited to join law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 of the code such organizations are recognized if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests letter rev catalog number 47630w revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes application of law treas reg sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test you do not meet the requirements in sec_1_501_c_3_-1 g your articles of incorporation state you are organized to raise funds to aid the members and their families with funeral_expenses because your purpose clause is too broad you are not organized exclusively for purposes described in the regulations moreover your articles of incorporation do not have a dissolution provision as required by sec_1_501_c_3_-1 which also causes you to fail the organizational_test operational_test you conduct an activity that provides direct benefits to members and private individuals that is more than insubstantial in nature for this reason you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 asa result you do not satisfy the operational_test requirement to be recognized as exempt under sec_501 of the code and are not as described in sec_501 of the code you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members rather than benefit the public you are providing a set_aside amount of funds payable much like an insurance_policy to your members in the event of a family death there is no charitable intent to the payments qualification or review to determine need - the payments are automatic the payment of these types of benefits to pre-selected specifically named individuals serves a private interest rather than a public interest sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the group of parents in revrul_67_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing funding for funeral_expenses of your members and their families the payments serve private rather than a public interest sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes letter rev catalog number 47630w unless it serves a public rather than a private interest the supreme court held in better business bureau of washington d c v united_states that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes your only activity presented providing funds for funeral_expenses to your members in the event of a family death is serving private non-exempt purposes conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for a c purpose you further the interests of your members which serves private interests therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely steve a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
